Quinn, Chief Judge
(concurring in the result):
I agree generally with the disposition of the issues effected in the principal opinion, but I am constrained to dissociate myself from the implication that military due process is isolated from, independent of, and something less than, constitutional due process. As Judge Ferguson observed in United States v Tempia, 16 USCMA 629, 633, 37 CMR 249 (1967), the fact that military law has developed separately from Federal civilian law “does not mean that persons subject thereto are denied their constitutional rights.” In the area of due process, military law is not only consistent with constitutional due process but provides for “something more.” Quinn, “The United States Court of Military Appeals and Military Due Process,” 35 St. John’s Law Review 225, 232 (1961).